Exhibit 10.56
The Goldman Sachs Group, Inc.
Signature Card For          Awards (Asia) and the BNY Mellon Custody Account
and Consent to Receive Electronic Delivery



IMPORTANT: PLEASE REVIEW, EXECUTE AND RETURN THIS FORM TO: EQUITY COMPENSATION
(DIVISION OF HCM), 30 HUDSON STREET, 35TH FLOOR, JERSEY CITY, NJ 07302.
YOU MUST PROPERLY EXECUTE THIS FORM TO ACKNOWLEDGE ACCEPTANCE OF THE TERMS AND
CONDITIONS OF YOUR AWARD(S) AND RELATED MATTERS.
1. I have received and agree to be bound by The Goldman Sachs Amended and
Restated Stock Incentive Plan (the “SIP”) and the Award Agreement(s) applicable
to me in connection with the          Award(s) (the “Award(s)”) that I have been
granted by the Firm (as defined in the SIP). I confirm that I have accepted the
Award(s) subject to the terms and conditions contained in the SIP and the Award
Agreement(s), including but not limited to, the requirement that disputes
relating to the Award(s) and the Award Agreement(s) be decided through
arbitration in New York City and be governed by New York law.
As a condition of this grant, I understand that the Award(s) (as well as any
other award that the Firm may grant to me under the SIP) is/are subject to other
governing law provisions (as outlined in this signature card, in the current or
otherwise then current Award Summary (as defined below) or otherwise as may be
required under applicable law) and, as a condition to receiving such awards, I
agree to be bound thereby. I also understand that the Firm may grant to me other
awards under the SIP that also may contain (among other terms and conditions)
arbitration and other governing law provisions and, as a condition to receiving
such awards, I agree to be bound thereby. As a condition of this grant, I agree
to provide upon request an appropriate certification regarding my U.S. tax
status on Form W-8BEN, Form W-9, or other appropriate form, and I understand
that failure to supply a required form may result in the imposition of backup
withholding on certain payments I receive pursuant to this grant.
Further, as a condition of this grant, if I am a person who has worked in the
United Kingdom at any time during the earnings period relating to any award
under the SIP, as determined by the Firm, when requested and as directed by the
Firm, I will agree to a Joint Election under s431 ITEPA 2003 of the laws of the
United Kingdom for full or partial disapplication of Chapter 2 Income Tax
(Earnings and Pension) Act 2003 under the laws of the United Kingdom and will
sign and return such election in respect of all future deliveries of shares
underlying the Award(s) and any previous grants made to me under the SIP and
understand that the Firm intends to meet its delivery obligations in shares with
respect to my Award(s), except as may be prohibited by law or described in the
accompanying Award Agreement or supplementary materials.
If I have worked in Switzerland at any time during the earnings period relating
to the Award(s) granted to me as determined by the Firm, (i) I acknowledge that
my Award(s) are subject to tax in accordance with the rulings and method of
calculation of taxable values to be agreed by the Firm with the Federal and/or
Zurich/Geneva cantonal/communal tax authorities or as otherwise directed by the
Firm, and (ii) I hereby agree to be bound by any rulings agreed by the Firm in
respect of any Award(s), which is expected to result in taxation at the time of
delivery of shares (or cash or other property in lieu thereof), and (iii) I
undertake to declare and make a full and accurate income tax declaration in
respect of my Award(s) in accordance with the above ruling or as directed by the
Firm.
I understand and acknowledge that any transfer provisions (including, where
applicable, escrow and other similar provisions, but specifically excluding any
transfer restrictions imposed on any Award(s) in the Award Agreement(s) or the
SIP) in the SIP or related documents will not apply to me (i) to the extent that
the applicability of those provisions would affect the availability of relevant
exemptions or tax favorable treatment, or (ii) otherwise in circumstances
determined by the Firm in its sole discretion.
2. I have read and understand the Firm’s “Notice Periods for Recipients of
Year-End Equity-Based Awards” (the “Notice Policy”), pursuant to which I am
required to provide certain specified advance notice of my intent to leave
employment with the Firm. I understand that in executing this form, I will be
agreeing to provide my employing entity with advance notice of my intention to
leave employment with the Firm as follows:

  •   In the Americas, Japan and Asia Ex-Japan (excluding India): 60 days in
advance of my termination date     •   In Europe, the Middle East, Africa and
India: 90 days in advance of my termination date

and that, where applicable (see the provisions in the Award Summary), the
provisions of the Notice Policy constitute a permanent change to my terms and
conditions of employment. I agree to this change in consideration of my
continued employment with the Firm and my acceptance of the Award(s), and I
agree to be bound by the Notice Policy as in effect from time-to-time.
I also understand that the terms and conditions of my employment shall be
permanently changed so that, in the event that I resign from the Firm, the Firm
may either:

  •   Unilaterally waive or reduce the notice period otherwise applicable to my
employment, or     •   Take such other action as shall have that effect.

I acknowledge that the Firm retains its right to bring forward the end of the
notice period to such earlier date, and that I will not be entitled to any
salary, wages, or benefits after such earlier date. In addition, I understand
that I will not receive pay in lieu for any period of notice that has been
waived or reduced.
This agreement concerning my notice period is being made for and on behalf of my
Goldman Sachs employing entity, and implementation of the Notice Policy does not
create an employment relationship between me and The Goldman Sachs Group, Inc.
I understand that unless the notice period is waived by agreement or
unilaterally as set out above, or I have exercised a statutory right to make a
payment in lieu of my notice period, I will be paid my base salary and will
continue to receive all mandatory benefits during the notice period. I
understand that during my notice period I may (subject to any local laws to the
contrary) be required to remain away from the Firm’s offices, and/or be removed
from any assigned duties or assigned to other suitable duties during my notice
period.
I understand that if I fail to give the full amount of notice as set out above,
or to comply in any respect with the Notice Policy, I will have failed to meet
an obligation I have under an agreement with the Firm, as a result of which the
Firm may have certain rights and I may be subject to certain legal and equitable
rights and remedies, including, without limitation, the forfeiture of the
Award(s) and any other awards granted to me (whether before or after the
Award(s)) under the SIP. The forfeiture of such Award(s) will also apply where I
fail to give the full amount of notice by exercising any right I may have under
applicable legislation to make a payment in lieu of such notice. I also
understand that, if I fail to comply with the Notice Policy, the Firm may be
entitled to an injunction from a court restraining me from violating it.
I understand that, for employees of Archon Group, L.P., the Notice Policy
applies only to Senior Executives.
3. I have read and understand the Firm’s hedging and pledging policies
(including, without limitation, the Firm’s “Policies With Respect to
Transactions Involving GS Shares, Equity Awards and GS Options by Persons
Affiliated with GS Inc.”), and agree to be bound by them (with respect to the
Award(s) and any prior awards under the SIP), both during and following my
employment with the Firm.
4. If a custody account is required, I request that The Bank of New York Mellon
(“BNY Mellon”) (successor in interest to Mellon Bank, N.A.) open a custody
account for me as described in the enclosed Custody Agreement among BNY Mellon
(as successor in interest to Mellon Bank N.A.), The Goldman Sachs Group, Inc.,
and myself. I have received and agree to be bound by the Custody Agreement (or
any other such custody agreement previously entered into by me or on my behalf),
including the applicable restrictions on transfers, pledges and withdrawals of
Common Stock, the provisions permitting the Firm to monitor my custody account,
and the limitations on the liability of BNY Mellon and the Firm. I also agree to
open an account with any other custodian or broker selected by the Firm, if the
Firm, in its sole discretion, requires me to open an account with such custodian
or broker as a condition to delivery of shares (or cash or other property)
underlying the Award(s).
5. If the Firm advanced or loaned me funds to pay certain taxes (including
income taxes and Social Security, or similar contributions) in connection with
the Award(s) (or does so in the future), and if I have not signed a separate
loan agreement governing repayment, I authorize the Firm to withhold from my
compensation any amounts required to reimburse it for any such advance or loan
to the extent permitted by applicable law.
I understand and agree that, if I leave the Firm, I am required immediately to
repay any outstanding amount. I further understand and agree that the Firm has
the right to offset, to the extent permitted by the Award Agreement and
applicable law (including Section 409A of the U.S. Internal Revenue Code of
1986, as amended, which limits the Firm’s ability to offset in the case of
United States taxpayers under certain circumstances), any outstanding amounts
that I then owe the Firm against its delivery obligations under the Award(s) or
against any

 



--------------------------------------------------------------------------------



 



other amounts the Firm then owes me. I understand that the delivery of shares
pursuant to the Award(s) is conditioned on my satisfaction of any applicable
taxes or social security contributions (collectively referred to as “tax” or
“taxes” for purposes of the SIP and all related documents) in accordance with
the SIP. To the extent permitted by applicable law, the Firm, in its sole
discretion, may require me to provide amounts equal to all or a portion of any
Federal, State, local, foreign or other tax obligations imposed on me or the
Firm in connection with the grant, vesting or delivery of the Award(s) by
requiring me to choose between remitting such amount (i) in cash (or through
payroll deduction or otherwise) or (ii) in the form of proceeds from the Firm’s
executing a sale of shares delivered to me pursuant to the Award(s). However, in
no event shall any such choice or the choice specified in paragraph 6, below,
determine, or give me any discretion to affect, the timing of the delivery of
shares or payment of tax obligations. I understand and agree that the Firm may
reduce any year-end cash bonus that I may receive by an amount equal to the
estimated Indian Fringe Benefit Tax applicable to any award (whether or not
vested), as determined by the Firm in its sole discretion.
6. If I am an individual with separate employment contracts (at any time during
and/or after the Firm’s          fiscal year), I acknowledge and agree that the
Firm may, in its sole discretion, require (to the extent permitted by applicable
law) that I provide for a reserve in an amount the Firm determines is advisable
or necessary in connection with any actual, anticipated or potential tax
consequences related to my separate employment contracts by requiring me to
choose between remitting such amount (i) in cash (or through payroll deductions
or otherwise) or (ii) in the form of proceeds from the Firm’s executing a sale
of shares delivered to me pursuant to the Award(s) (or any other of my awards
outstanding under the SIP).
7. In connection with any Award Agreement or other interest I may receive in the
SIP or any shares of Common Stock of The Goldman Sachs Group, Inc. that I may
receive in connection with the Award(s) or any award I have previously received
or may receive, or in connection with any amendment or variation thereof or any
documents listed in paragraph 8, I hereby consent to (a) the acceptance by me of
the Award(s) electronically, (b) the giving of instructions in electronic form
whether by me or the Firm, and (c) the receipt in electronic form at my email
address maintained at Goldman Sachs or via Goldman Sachs’ intranet site (or, if
I am no longer employed by the Firm, at such other email address as I may
specify, or via such other electronic means as the Firm and I may agree) all
notices and information that the Firm is required by law to send to me in
connection therewith including, without limitation, any document (or part
thereof) constituting part of a prospectus covering securities that have been
registered under the U.S. Securities Act of 1933, the information contained in
any such document and any information required to be delivered to me under
Rule 428 of the U.S. Securities Act of 1933, including, for example, the annual
report to security holders or the annual report on Form 10-K of The Goldman
Sachs Group, Inc. for its latest fiscal year, and that all prior elections that
I may have made relating to the delivery of any such document in physical form
are hereby revoked and superseded. I agree to check Goldman Sachs’ intranet site
(or, if I am no longer employed by the Firm, such other electronic site as the
Firm and I may agree) periodically as I deem appropriate for any new notices or
information concerning the SIP. I understand that I am not required to consent
to the receipt of such documents in electronic form in order to receive the
Award(s) and that I may decline to receive such documents in electronic form by
contacting Equity Compensation (division of HCM), 30 Hudson Street, 35th Floor,
Jersey City, NJ 07302, telephone (212) 357-1444, which will provide me with hard
copies of such documents upon request. I also understand that this consent is
voluntary and may be revoked at any time on three business days’ written notice.
8. I hereby acknowledge that I have received in electronic form in accordance
with my consent in paragraph 7 the following documents:

  •   The Goldman Sachs Amended and Restated Stock Incentive Plan;     •  
Summary of The Goldman Sachs Amended and Restated Stock Incentive Plan;     •  
Custody Agreement with BNY Mellon;     •   The          Annual Report for The
Goldman Sachs Group, Inc.;     •   The annual report on Form 10-K for The
Goldman Sachs Group, Inc. for the fiscal year ended                       ,
filed with the Securities and Exchange Commission on                       ;    
•   The Award Agreement(s); and     •   Summaries of the Award(s) (“Award
Summary”).

9. I expressly authorize any appropriate representative of the Firm to make any
notifications, filings or remittances of funds that may be required in
connection with the SIP or otherwise on my behalf. Further, if I am an employee
who is resident in South Africa at a relevant time, by accepting my Award(s), I
expressly authorize any appropriate representative of the Firm to make any
required notification on my behalf to the Reserve Bank of South Africa (or its
authorized dealer) in relation to my participation in the SIP and to any
acquisition of shares for no consideration under the SIP or other similar filing
that may otherwise be required in South Africa. I acknowledge that any such
authorization is effective from the date of acceptance of my Award(s) until such
time as I expressly revoke the authorization by written notice to any
appropriate representative of the Firm. I understand that this authorization
does not create any obligation on the Firm to deal with any such notifications,
filings or remittances of funds that I may be required to make in connection
with the SIP and I accept full responsibility in this regard.
Consent to Data Collection, Processing and Transfers:



I understand and agree that in connection with the SIP and any other Firm
benefit plan (the “Programs”), to the extent permitted under the laws of the
applicable jurisdiction, the Firm may collect and process various data that is
personal to me, including my name, address, work location, hire date, Social
Security or Social Insurance or taxpayer identification number (required for tax
purposes), type and amount of SIP or other benefit plan award, citizenship or
residency (required for tax purposes) and other similar information reasonably
necessary for the administration of such Programs (collectively referred to as
“Information”) and provide such Information to its affiliates and BNY Mellon
(and its affiliates) or any other service provider, whether in the United States
or elsewhere, as is reasonably necessary for the administration of the Programs
and under the laws of these jurisdictions. I understand that, in certain
circumstances, foreign courts, law enforcement agencies or regulatory agencies
may be entitled to access the Information. I understand that, unless I
explicitly authorize otherwise, the Firm, its affiliates and its service
providers (through their respective employees in charge of the relevant
electronic and manual processing) will use this Information only for purposes of
administering the Programs. I understand that, in the United States and in other
countries to which such Information may be transferred for the administration of
the Programs, the level of data protection is not equivalent to data protection
standards in the member states of the European Union, Canada or certain Canadian
provinces. I understand that, upon request, to Equity Compensation (division of
HCM), 30 Hudson Street, 35th Floor, Jersey City, NJ 07302, telephone
(212) 357-1444, to the extent required under the laws of the applicable
jurisdiction, I may have access to and obtain communication of the Information
and may exercise any of my rights in respect of such Information, including
objecting to the processing of the Information and requesting that the
Information be corrected (if wrong), completed or clarified (if incomplete or
equivocal), or erased (if cannot legally be collected or kept). Upon request, to
the extent required under the laws of the applicable jurisdiction, Equity
Compensation (division of HCM) will also provide me, free of charge, with a list
of all the service providers used in connection with the Programs at the time of
request. I understand that, if I refuse to authorize the use and transfer of the
Information consistent with the above, I may not benefit from the Programs. I
authorize the use and transfer of the Information consistent with the above for
the period of administration of the Programs. In particular, I authorize (within
the limits described above): (i) the data processing by the Firm (which means
The Goldman Sachs Group, Inc. and its subsidiaries and affiliates); (ii) the
data processing by BNY Mellon and its affiliates; (iii) the data processing by
the Firm’s other service providers; and (iv) the data transfer to the United
States and other countries. I further acknowledge that the Information may be
retained by such persons beyond the period of administration of the Programs to
the extent permitted under the laws of the applicable jurisdiction and I so
authorize.
Other Legal Notices:
FOR AUSTRALIA EMPLOYEES ONLY
The Goldman Sachs Group, Inc. (“GS Inc.”) undertakes that it will, at any time
until the Delivery Date, within a reasonable period of you so requesting,
provide you with a copy of the rules of the SIP and/or the Australian dollar
equivalent of the market price of GS Inc.’s shares. This information may be
obtained by sending a written request to Head of Securities Compliance — GS
JBWere.
Any advice given by GS Inc. in connection with the SIP is general advice only.
Nothing in the documentation is to be taken to constitute a recommendation or
statement of opinion that is intended to influence a person or persons in making
a decision to accept an Award and you should consider obtaining your own
financial product and/or legal advice from an independent person. The
documentation does not take into account the objectives, financial situation or
needs of any particular person. Before acting on the information contained in
the documentation, or making a decision to participate, you should seek
professional advice as to whether participation is appropriate in light of you
personal circumstances.
FOR THE PEOPLE’S REPUBLIC OF CHINA EMPLOYEES ONLY
All documentation in relation to the Award(s) is intended for your personal use
and in your capacity as an employee of the Firm (and/or its affiliate) and is
being given to you solely for the purpose of providing you with information
concerning the Award(s) which the Firm may grant to you as an employee of the
Firm (and/or its affiliate) in accordance with the terms of the SIP, this
documentation and the applicable Award Agreement(s). The grant of the Award(s)
has not been and will not be registered with the China Securities Regulatory
Commission of the People’s Republic of China pursuant to relevant securities
laws and regulations, and the Award(s) may not be offered or sold within the
mainland of the People’s Republic of China by means of any of the documentation
in relation

-2-



--------------------------------------------------------------------------------



 



to the Award(s) through a public offering or in circumstances which require a
registration or approval of the China Securities Regulatory Commission of the
People’s Republic of China in accordance with the relevant securities laws and
regulations.
FOR HONG KONG EMPLOYEES ONLY
WARNING:
The contents of this document have not been reviewed by any regulatory authority
in Hong Kong. You are advised to exercise caution in relation to the offer. If
you are in doubt about any of the contents of this document, you should obtain
independent professional advice.
By accepting the Award(s), you acknowledge and accept that you will not be
permitted to transfer awards to persons who fall outside the definition of
‘qualifying persons’ in the Companies Ordinance (i.e., a person who is not a
current or former director, employee, officer, consultant of the Firm or a
person other than the offeree’s wife, husband, widow, widower, child or
step-child under the age of 18 years, or as otherwise defined), even if
otherwise permitted under the SIP or any of the related documents.
FOR INDIA EMPLOYEES ONLY
This website does not invite offers from the public for subscription or purchase
of the securities of any body corporate under any law for the time being in
force in India. The website is not a prospectus under the applicable laws for
the time being in force in India. Goldman Sachs does not intend to market,
promote, invite offers for subscription or purchase of the securities of any
body corporate by this website. The information provided on this website is for
the record only. Any person who subscribes or purchases securities of any body
corporate should consult his own investment advisers before making any
investments. Goldman Sachs shall not be liable or responsible for any such
investment decision made by any person.
FOR INDONESIA EMPLOYEES ONLY
By accepting the Award(s), you acknowledge that the Firm has provided you with
Bahasa Indonesia translations of the Award Summary, Award Agreement and
Signature Card, but that the original English version of these documents
controls.
Dengan menerima Putusan, Anda menyatakan bahwa Perusahaan telah memberikan Anda
terjemahan Bahasa Indonesia dari Ikhtisar Putusan, Perjanjian Putusan dan
Perjanjian dengan Tanda Tangan, tapi versi asli dalam Bahasa Inggris dari
dokumen-dokumen ini tetap mengendalikan.
NON-COMPETITION AND NON-SOLICITATION RESTRICTIONS FOR EMPLOYEES PROVIDING
SERVICES IN AUSTRALIA, HONG KONG, INDIA, INDONESIA, JAPAN, KOREA, MALAYSIA,
SINGAPORE AND TAIWAN
In addition to and without limiting any provisions in the SIP or the applicable
Award Agreement(s) (including without limitation the Award forfeiture,
termination or repayment provisions), I hereby agree to and acknowledge the
following:
(a) If I am providing services to the Firm in Australia, Hong Kong, India,
Indonesia, Japan, Korea, Malaysia, Singapore or Taiwan (“GS Asia excluding
PRC”), in view of my importance to the Firm, I hereby agree that the Firm would
likely suffer significant harm from me competing with the Firm for some period
of time after my employment ends. Accordingly, I hereby agree that I will not,
without the written consent of the Firm, during the Restricted Period in the
Geographic Area:
          (i) form, or acquire a 5% or greater equity ownership, voting or
profit participation interest in, any Covered Competitive Enterprise; or
          (ii) associate (including, but not limited to, association as an
officer, employee, partner, director, consultant, agent or advisor) with any
Covered Competitive Enterprise and in connection with such association engage
in, or directly or indirectly manage or supervise personnel engaged in, any
activity:
               A. which is similar or substantially related to any activity in
which I was engaged, in whole or in part, at the Firm,
               B. for which I had direct or indirect managerial or supervisory
responsibility at the Firm, or
               C. which calls for the application of the same or similar
specialized knowledge or skills as those utilized by me in my activities with
the Firm,
at any time during the one-year period immediately prior to the end of the
Employment Period, and, in any such case, irrespective of the purpose of the
activity or whether the activity is or was in furtherance of advisory, agency,
proprietary or fiduciary business of either the Firm or the Covered Competitive
Enterprise.
(By way of example only, this provision precludes an “advisory” investment
banker from joining a leveraged-buyout firm, a research analyst from becoming a
proprietary trader or joining a hedge fund, or an information systems
professional from joining a management or other consulting firm and providing
information technology consulting services or advice to any Covered Competitive
Enterprise, in each case without the written consent of the Firm.)
(b) I hereby agree that during the Restricted Period, I will not, in any manner,
directly or indirectly, (1) Solicit a Covered Client to transact business with a
Covered Competitive Enterprise or to reduce or refrain from doing any business
with the Firm, or (2) interfere with or damage (or attempt to interfere with or
damage) any relationship between the Firm and a Covered Client.
(c) I hereby agree that during the Restricted Period, I will not, in any manner,
directly or indirectly:
          (i) Solicit any Covered Personnel to resign from the Firm or to apply
for or accept employment, consultancy, partnership, membership or similar status
with a Covered Competitive Enterprise;
          (ii) hire or participate in the hiring of any Covered Personnel
(whether as an employee, consultant, or otherwise) by a Covered Competitive
Enterprise;
          (iii) participate in the decision to offer Covered Personnel
employment, consultancy, admission into partnership, membership or similar
status with a Covered Competitive Enterprise; or
          (iv) participate in the identification of Covered Personnel for
potential hiring, consultancy or admission into partnership, membership or
similar status with a Covered Competitive Enterprise.
          I acknowledge that I will have violated this provision if, during the
Restricted Period, any Covered Personnel are Solicited, hired, made a consultant
or are accepted into partnership, membership or similar status:
          (i) by any Covered Competitive Enterprise which I form, which bears my
name, or in which I am an owner, a partner, a member or have similar status; or
          (ii) by any Covered Competitive Enterprise, and I have, or are
intended to have, managerial or supervisory responsibility for such Covered
Personnel.
(d) I acknowledge and agree that these Restrictions form part of my terms and
conditions of employment. I also acknowledge and agree that these Restrictions
supersede any restrictions that I may be subject to under the non-competition
and non-solicitation restrictions for employees providing services in Hong Kong,
Singapore, India, Taiwan, Indonesia, Korea and Japan as set out in (a) to (n) of
the Signature Card For          Year-End Awards (Asia) and the BNY Mellon
Custody Account and Consent to Receive Electronic Delivery.
(e) Prior to accepting employment with any other person or entity during the
Restricted Period, I will provide any prospective employer with written notice
of these Restrictions with a copy containing the prospective employer’s name and
contact information delivered simultaneously to the Firm.
(f) I understand that the Restrictions may limit my ability to earn a livelihood
in a business similar to the business of the Firm. I acknowledge that a
violation on my part of any of the Restrictions would cause immeasurable and
irreparable damage to the Firm. Accordingly, I agree that the Firm will be
entitled to injunctive relief in any court of competent jurisdiction for any
actual or threatened violation of any of Restrictions in addition to any other
remedies it may have. I also acknowledge that a violation of any of the
Restrictions would constitute my failure to meet an obligation I have under an
agreement between me and the Firm that was entered into in connection with my
employment with the Firm, and may constitute “Cause” for purposes of any
equity-based awards granted to me by the Firm and will result in my forfeiting
such equity-based awards.
(g) If any provision (or part of a provision) of the Restrictions is held by a
court of competent jurisdiction to be invalid, illegal or unenforceable (whether
in whole or in part), such provision will be deemed modified or severed to the
extent, but only to the extent, of such invalidity, illegality or
unenforceability and the remaining such provisions will not be affected thereby;
provided, however, that if any of the Restrictions are held by a court of
competent jurisdiction to be invalid, illegal or unenforceable because it
exceeds the maximum time period such court determines is acceptable to permit
such provision to be enforceable, such Restrictions will be deemed to be
modified to the minimum extent necessary to modify such time period in order to
make such provision enforceable hereunder.
(h) The promises contained in the Restrictions are provided by me for the
benefit of each Firm entity and I acknowledge and agree that each Firm entity
may independently enforce the Restrictions against me. Any benefit that I give
or am deemed to have given by virtue of the Restrictions is received jointly and
severally by each Firm entity (including, for the avoidance of doubt, any Firm
entity to which I provide services from time to time).
(i) For the purposes of the Restrictions, The Goldman Sachs Group, Inc. enters
into the SIP and Award Agreements applicable to me in connection with

-3-



--------------------------------------------------------------------------------



 



the Awards in its own capacity and as agent for each other Firm entity. The
consideration for the promises in these Restrictions is given to me by The
Goldman Sachs Group, Inc. on its own behalf and on behalf of each other Firm
entity (including, for the avoidance of doubt, any Firm entity to which I
provide services from time to time).
(j) I acknowledge that the Restrictions set out in this clause are reasonable
and necessary for the protection of the legitimate interests of the Firm, and
that, having regard to those interests, such restrictions do not impose an
unreasonable burden on me.
(k) The Restrictions shall remain in full force and effect and survive the
termination of my employment for any reason whatsoever.
(l) If I am a Managing Director subject to a Managing Director Agreement, the
Restrictions shall not apply to me.
(m) If I am a Private Wealth Management employee subject to an Employee
Agreement Regarding Confidential and Proprietary Information and Materials and
Non-Solicitation, I will not be subject to the restrictions contained in clauses
(b) and (c) of the Restrictions.
(n) For the purposes of these Restrictions only, the following terms have the
following meanings:
          “Asia” means Australia, the PRC, Hong Kong SAR, Taiwan, Japan, Korea,
India, Singapore, Indonesia, Malaysia, Thailand, Philippines, Brunei and
Vietnam.
          “Covered Client” means any client or prospective client of the Firm
(i) to whom I provided services in the 12 months prior to the end of the
Employment Period, or (ii) for whom I transacted business in the 12 months prior
to the end of the Employment Period, or (iii) whose identity became known to me
in connection with my relationship with or employment by the Firm in the
12 months prior to the end of the Employment Period and with respect to whom I
had access to confidential information.
          “Covered Competitive Enterprise” means a business enterprise that
(i) engages in any activity, or (ii) owns or controls a significant interest in
any entity that engages in any activity that, in either case, competes anywhere
with any activity in which the Firm is engaged. The activities covered by the
previous sentence include, without limitation, financial services such as
investment banking, public or private finance, lending, financial advisory
services, private investing (for anyone other than me and members of my family),
merchant banking, asset or hedge fund management, insurance or reinsurance
underwriting or brokerage, property management, or securities, futures,
commodities, energy, derivatives or currency brokerage, sales, lending, custody,
clearance, settlement or trading.
          “Employment Period” means the period from the commencement of my
employment with, or transfer, assignment or secondment to, any member of the
Firm in GS Asia excluding PRC and ending with the date of termination of my
employment with, or transfer, assignment or secondment to, any such member of
the Firm in GS Asia excluding PRC. For the purposes of the definition of
‘Employment Period’ in these Restrictions, the Employment Period does not
terminate when I commence employment with, or am transferred, assigned or
seconded to, another member of the Firm in GS Asia excluding PRC.
          “Covered Extended Absence” means my absence from active employment for
at least 180 days in any 12-month period as a result of my incapacity due to
mental or physical illness, as determined by the Firm.
          “Firm” means The Goldman Sachs Group, Inc., its subsidiaries and
affiliates and its and their respective successors.
          “Geographic Area” means (i) the jurisdiction in Asia in which I am
located as of the date of execution of this signature card; and/or (ii) any
other jurisdiction in Asia in relation to which I have substantial product
and/or geographical market responsibilities; and/or (iii) any other jurisdiction
in Asia in relation to which I have substantial employee managerial
responsibilities in the 12 months prior to the end of the Employment Period;
and/or (iv) any other jurisdiction in Asia in relation to which I provide
services in the 12 months prior to the end of the Employment Period.
          “Notice Date” means the date on which either I or the Firm gives
notice of (i) the conclusion of my transfer, assignment or secondment to any
member of the Firm in GS Asia excluding PRC, or (ii) the termination of my
employment with any member of the Firm in GS Asia excluding PRC or, if the
termination is for cause or Covered Extended Absence, the date on which such
termination occurs; or (iii) if I repudiate my employment contract, any earlier
date as determined by the Firm in its sole discretion. For the purposes of the
definition of ‘Notice Date’ in these Restrictions, the Notice Date does not
commence where I am transferring to another Firm entity in GS Asia excluding
PRC.
          “PRC” means, for the purpose of the Restrictions, the People’s
Republic of China, excluding Hong Kong SAR, Macau SAR and Taiwan.
          “Restricted Period” means (i) during the Employment Period; and
(ii) for the period of notice in my employment contract or the period stated in
this signature card commencing from the Notice Date (whichever is longer),
irrespective of whether the termination is for cause or Covered Extended Absence
or whether I receive a payment in lieu of all or part of that notice period or
whether I make a payment in lieu of all or part of that notice period pursuant
to a statutory entitlement or with the Firm’s agreement.
          “Restrictions” means the non-competition and non-solicitation
restrictions for employees providing services in Australia, Hong Kong, India,
Indonesia, Japan, Korea, Malaysia, Singapore and Taiwan as set out in (a) to
(o) of this section of this signature card.
          “Covered Personnel” means any Firm employee, consultant or Managing
Director with whom I had material contact or dealings in the 12 months prior to
the end of the Employment Period or in relation to whom I had access to
confidential information.
          “Solicit” means any direct or indirect communication of any kind
whatsoever, regardless of by whom initiated, inviting, advising, encouraging or
requesting any person or entity, in any manner, to take or refrain from taking
any action.
          (o) These Restrictions shall be governed by and construed in
accordance with the laws of the jurisdiction in which I am located and providing
services to the Firm at the date of execution of this signature card.

                 
Signature
          Date:    
 
               
 
               
Print Name:
          Employee ID #:    
 
               

-4-